ICJ_091_ApplicationGenocideConvention_BIH_SCG_1996-07-11_JUD_01_PO_06_EN.txt. 656

SEPARATE OPINION OF JUDGE PARRA-ARANGUREN

While endorsing the operative paragraphs in the Judgment, I have
decided to append this separate opinion to emphasize the following
points that I consider of great importance:

1. The fact that Bosnia and Herzegovina became a party to the Geno-
cide Convention was expressly admitted by Yugoslavia on 10 August
1993 when requesting the Court to indicate the following provisional
measures:

“The Government of the so-called Republic of Bosnia and Herze-
govina should immediately, in pursuance of its obligation under the
Convention on the Prevention and Punishment of the Crime of Geno-
cide of December 1948, take all measures within its power to prevent
commission of the crime of genocide against the Serb ethnic group.”
(Emphasis added.)

Therefore, Yugoslavia admitted that Bosnia and Herzegovina was a
party to the Genocide Convention and consequently that the Court has
jurisdiction on the basis of its Article IX; a declaration that is particu-
larly important because it was made almost two months after the Secre-
tary-General of the United Nations received, on 15 June 1993, the com-
munication from Yugoslavia objecting to the notification of succession
made by Bosnia and Herzegovina in respect of the Genocide Convention.

2. The declaration made by Bosnia and Herzegovina expressing its
wish to succeed to the Convention with effect from 6 March 1992, the
date on which it became independent, is wholly in conformity with the
humanitarian nature of the Genocide Convention, the non-performance
of which may adversely affect the people of Bosnia and Herzegovina. In
my opinion the Judgment should have remarked on and developed this
point, taking into account that the importance of maintaining the appli-
cation of such conventions of humanitarian character had already been
recognized by the Court in its Advisory Opinion of 21 June 1971, when
determining “the legal consequences for States of the continued presence
of South Africa in Namibia, notwithstanding Security Council resolu-
tion 276 (1970)”; resolution that had declared invalid and illegal all acts
taken by the Government of South Africa on behalf of or concerning
Namibia after the termination of the Mandate. In that case it was
recalled that member States were under an obligation to abstain from
entering into treaty relations with South Africa in all cases in which the

65
657 APPLICATION OF GENOCIDE CONVENTION (SEP. OP. PARRA-ARANGUREN)

Government of South Africa purported to act on behalf of or concerning
Namibia; and immediately after the Court added:

“With respect to existing bilateral treaties, member States must
abstain from invoking or applying those treaties or provisions of
treaties concluded by South Africa on behalf of or concerning
Namibia which involve active intergovernmental co-operation. With
respect to multilateral treaties, however, the same rule cannot be
applied to certain general conventions such as those of a humanitar-
ian character, the non-performance of which may adversely affect
the people of Namibia.” (Legal Consequences for States of the Con-
tinued Presence of South Africa in Namibia (South West Africa)
notwithstanding Security Council Resolution 276 (1970), LCJ.
Reports 1971, p. 55, para. 122.)

Similar ideas are sustained by Article 60, paragraph 5, of the 1969
Vienna Convention on the Law of Treaties when providing that its rules
on termination or suspension of a treaty as a consequence of its breach

“do not apply to provisions relating to the protection of the human
person contained in treaties of a humanitarian character, in particu-
lar to provisions prohibiting any form of reprisals against persons
protected by such treaties”.

It is not easy to understand why the same conclusion was not accepted
by the Court in this case relating to the application of the Genocide Con-
vention.

(Signed) Gonzalo PARRA-ARANGUREN.

66
